Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 1 of 11 PageID #: 1912




                              UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 DONALD EAST,                                                    4:19-CV-04126-RAL


                       Plaintiff,

                                                        OPINION AND ORDER GRANTING
         vs.                                            MOTION TO DISMISS DEFENDANT
                                                                   BRAD ADAMS
 WARDEN ROBERT DOOLEY,WARDEN
 BRENT FLUKE,PA BRAD ADAMS,PA
 KARISSA ZIMMER,RN DAYNA
 KLAWITTER,LPN BRITTANY HUBER,
 CPU. AHRENS,CPU. BARTA,CO
 MASTALIR,JANE DOES 1 AND 2 AND 3,
 OTHER UNKNOWN PERSONS AND
 ENTITIES,IN THEIR INDIVIDUAL AND
 OFFICIAL CAPACITIES;

                       Defendants.




        Plaintiff Donald East is an inmate at Mike Durfee State Prison in Springfield, South

 Dakota. His complaint under 42 U.S.C. § 1983 alleges that physician assistant Brad Adams(PA

 Adams)and various other individuals at Mike Durfee State Prison violated his Eighth Amendment

rights by failing to provide him with adequate medical care. Doc. 1. PA Adams moved to dismiss

East's complaint under Federal Rule of Civil Procedure Rule 12(b)(6), arguing that East has failed

to state a claim upon which relief can be granted.^ Doc. 19. East opposed PA Adams's motion.

Doc. 21, and later moved for summary judgment on his claim against PA Adams, Doc. 26. This




'The other Defendants filed a motion for summary judgment, which this Court will address in a
separate opinion and order.
                                                1
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 2 of 11 PageID #: 1913




 Court stayed the response deadline to East's motion for summaryjudgment,finding that the motion

 would be moot if this Court granted PA Adams's motion to dismiss. Doc. 39. Because East's

 complaint does not plausibly allege that PA Adams was deliberately indifferent to his serious

 medical needs, this Court grants PA Adams's motion to dismiss and denies East's motion for

summary judgment.

I.      Facts


        East had foot surgery on August 2, 2017, and was prescribed Hydrocodone for pain. Doc.

 1 at I 34, 36; Doc. 21 at 7. On August 4, 2017, he went to Health Services complaining of

"[ejxtreme pain urinating" and pain in his lower abdomen. Doc. 1 at 120. Records from this visit

show that East reported "[pjain with urination" and frequent urination with a strong stream, but

 denied burning, bleeding, or discharge. Doc. 1 at ^ 21. He also reported cramping in the lower

 abdomen. Doc.
           |   1 at 21. Nurse Rachel Tycz took a urine sample from East, which showed a

"large amount of glucose" (East alleges ten times the normal range) and a "trace" amount of

 protein. Doc. 1 at   21-22. East claims that Nurse Tycz told him that he did not have a urinary

 tract infection (UTI), that his "sugar" was "extremely high," that he may have problems with his

 kidneys "and/or" diabetes, and that a blood test the coming Monday was likely. Doc.
                                                                                 |   1 at 23.

PA Adams reviewed East's urine sample and ordered an HGBAIC test given the high level of

 glucose.^ Doc. 1 atTf21.

        On August 5, 2017, East sent an electronic message to his family reporting extreme pain

 in his lower abdomen,having to grab the stall when urinating because it was so painful, and having

 used the bathroom over ten times. Doc. 1 at ^ 24. Late that evening. East told Nurse Jane Doe 1




 ^An AlC test shows a person's average blood sugar level for the past two to three months. The
 test is commonly used to diagnose diabetes and prediabetes.
                                                 2
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 3 of 11 PageID #: 1914




about issues with his toes and about his increased pain when urinating. Doc. 1 at 24. According

to East, Nurse Jane Doe 1 replied that he should "[t]ell us if it gets worse." Doc. 1 at ^ 24. East

acknowledges that his medical records don't mention his complaint about increased pain when

urinating but alleges that this is because Nurse Jane Doe 1 failed to keep accurate records. Doc. 1

at I 25. He claims that Nurse Jane Doe 1 failed to provide him with constitutionally adequate

medical care for his increased pain when urinating. Doc. 1 at 125.

        On August 6,2017,East sent an electronic message to his family saying that he had awoken

three times early that morning in "extreme pain" and having to urinate. Doc. 1 at ^ 26. He wrote

that he "gushe[d] for minutes" when urinating and that his pain increased when he finished. Doc.

 1 at 126. East alleges that he told Nurse Jane Doe 2 about the pain, but that she said there "really

isn't anything we can do," although she would review his urine sample. Doc. 1 at Tf 26. East's

 medical records do not mention his August 6 complaint, but East blames this on Nurse Jane Doe

2. Doc. 1 at 127. East messaged his family that he remained in "unbearable pain" after speaking

 with Nurse Jane Doe 2. Doc. 1 at ^ 26. He claims that Nurse Jane Doe 2 failed to provide him

 with constitutionally adequate medical care "for days ofcontinuously suffering increasing extreme

 pain while urinating." Doc. 1 at ^ 27.

        On August 7, 2017, East's AlC test showed that his glucose levels were normal. Doc. 1

 at 128. East claims that PA Adams ordered no further treatment, and that he continued suffering
"increasing extreme pain while urinating" as a result. Doc. 1 at      29-30. East's pain continued

 through August 8 and 9, with East writing in his log "[bjathroom pain urinating 1000/10 really

 thought I was going to die." Doc. 1 at 135.

        East saw Dr. Terence Pedersen on August 9, 2017, for a post-operation checkup on his

 foot. Doc. 1 at   36-37. East reported increasing pain in his pubic area and lower abdomen along
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 4 of 11 PageID #: 1915




with frequent urination. Doc.
                          |   1 at 37. Dr. Pedersen's records from the appointment note that

East complained of"some pelvic pain" and reported having a negative UTI test. Doc. 1 at 37.

Dr. Pedersen wrote that East was "not sure what his next step is for treatment options, and that is

going to have to be up to the physicians at the prison." Doc. 1 at Tf 37. According to East, Dr.

Pedersen used his phone to determine that Keflex was an appropriate medication for a UTI. Doc.

1 atf 38. Dr. Pederson prescribed Keflex for East's foot but wrote that "[t]his may also help with

some of[East's] pelvic pain." Doc. 1 at 138.

       East's pain resolved by the morning of August 10, 2017. Doc. 1 at ^ 40. He wrote in his

log that he had used the bathroom that morning with no pain, that the Keflex "really worked," and

that he would have continued to suffer had Dr. Pedersen not prescribed it. Doc. 1 at f 40.

       East sued PA Adams under § 1983, alleging that Adams's response to his extreme pain,

the high level of glucose in his urine, and his potential kidney problem violated the Eighth

Amendment. Doc. 1. According to East,PA Adams's inadequate treatment caused East extreme

pain and inflamed the tubules in his kidneys. Doc. 1 at f 42.

II.    Standard of Review


       On a motion to dismiss under Rule 12(b)(6), courts must accept a plaintiffs factual

allegations as true and construe all inferences in the plaintiffs favor, but need not accept a

plaintiffs legal conclusions.^ Retro Television Network,Inc. v. Luken Commc'ns.LLC.696 F.3d

766,768-69(8th Cir.2012). To survive amotionto dismiss for failure to state a claim, a complaint


^East's complaint survived initial screening under 28 U.S.C. § 1915A, Doc. 7, but it is still
susceptible to a motion to dismiss under Rule 12(b)(6). Braun v. Hanson. No. 18-cv-3355
(JNE/ECW), 2020 WL 1496580, at *2 (D. Minn. Jan. 27, 2020)(rejecting the argument that a
prisoner's survival of§ 1915A's screening requirements bars defendants from moving to dismiss);
Flving Horse V. Hansem 4:16-CV-04119-KES,2019 WL 6458179,at *1 n.l (D.S.D. Jan. 22,2019)
(noting that the standards for screening and a Rule 12(b)(6) motion are similar but concluding that
screening does not preclude later Rule 12 motions).
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 5 of 11 PageID #: 1916




must contain"a short and plain statement ofthe claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are unnecessary, the plaintiff must

plead enough facts to "state a claim to relief that is plausible on its face." Ashcroft v. Iqbal 556

U.S. 662, 678 (2009)(quoting Bell Atlantic Corp. v. Twombly. 550 U.S. 544, 570 (2007)). A

claim is plausible on its face "when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged," Iqbal 556

U.S. at 678,"even if it strikes a savvy judge that actual proof of those facts is improbable, and

'that a recovery is very remote and unlikely,'" Twomblv, 550 U.S. at 556 (quoting Scheuer v.

Rhodes.416 U.S. 232,236(1974)). Still,"conclusory statements" and "naked assertion[s] devoid

of further factual enhancement" do not satisfy the plausibility standard. Iqbal. 556 U.S. at 678

(alteration in original)(citation and internal marks omitted).

        The Eighth Circuit requires district courts to construe pro se complaints liberally. Stone v.

Harrv. 364 F.3d 912, 914 (8th Cir. 2004). This means "that if the essence of an allegation is

discernible, even though it is not pleaded with legal nicety, then the district court should construe

the complaint in a way that permits the layperson's claim to be eonsidered within the proper legal

framework." Id. at 915. Importantly, however, this rule ofliberal construction does not excuse a

 pro se plaintiff from alleging enough facts to support his claims. Id. at 914. That is, even though
 a plaintiff is proeeeding pro se, the district court will not "assume facts that are not alleged,just
 because an additional factual allegation would have formed a stronger complaint." Id. at 915.

III.    Analysis

        A. Section 1983 and Deliberate Indifference

        Section 1983 provides a cause of action against any "person" who,acting "under color of

 state law, deprives-the plaintiff of"rights, privileges, or immunities secured by the Constitution."
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 6 of 11 PageID #: 1917




 42 U.S.C. § 1983. PA Adams is an independent contractor rather than a state employee. See East

 V. Mirmehaha Ctv.. 4:16-CV-04122-RAL,2019 WL 1434974, at *15 (D.S.D. Mar. 29, 2019). In

 providing medical care to a state inmate like East, however,PA Adams was a"willing participant^

 in a joint action with public servants acting under color of state law" and thus may be sued under

 § 1983. .Johnson v. Outboard Marine Corp.. 172 F.3d 531, 536(8thCir. 19991: see also East 2019

 WL 1434974, at *15 (concluding that PA Adams could be sued under § 1983).

        "The Eighth Amendment prohibition on cruel and unusual punishment protects prisoners

 from deliberate indifference to serious medical needs." Laganiere v. Ctv. of Olmsted, 772 F.3d

  1114, 1116-17 (8th Cir. 2014). A plaintiff who claims that a defendant was deliberately

  indifferent to his medical needs must show that he suffered "an objectively serious medical need,

  and that the 'defendant actually knew of, but deliberately disregarded, such need.'" Id.(quoting

  McRaven v. Sanders. 577 F.3d 974, 980 (8th Cir. 2009)); see also Farmer v. Brennan. 511 U.S.

  825,837(1994)(holding "the official must both be aware offacts from which the inference could

  be drawn that a substantial risk of serious harm exists, and he must also draw the inference").

 "An objectively serious medical need is one that either has been diagnosed by a physician as

  requiring treatment, or is so obvious that even a 'layperson would easily recognize the necessity

  for a doctor's attention.'" Jones v. Minn. Dep't of Corr.. 512 F.3d 478, 481 (8th Cir. 2008)

,(quoting Coleman v. Rabija. 114 F.3d 778,784(8th Cir. 1997)). "[Ajctual knowledge ofa serious

  medical need may be inferred from circumstantial evidence or from the very fact that the risk was

  obvious." Id at 481-82 (citing Farmer. 511 U.S. at 842). "It is sufficient to show that the

  defendant-official being sued had been exposed to information concerning the risk and thus must

  have known about it." Letterman v. Does.789 F.3d 856,862(8th Cir. 2015)(cleaned up)(quoting

  Farmer. 511 U.S. at 842). If knowledge is shown, the plaintiff must then show the defendants




                                                              V
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 7 of 11 PageID #: 1918




 '"knew that their conduct was inappropriate in light of the risk to the prisoner." Id. (quoting

 Krout V. Goemmer. 583 F.3d 557,567(8th Cir. 2009)).

       "Deliberate indifference may include intentionally denying or delaying access to medical

care, or intentionally interfering with treatment or medication that has been prescribed." Pietrafeso

V. Lawrence Ctv.. 452 F.3d 978, 983 (8th Cir. 2006)(quoting Vaughan v. Lacey, 49 F.3d 1344,

1346 (8th Cir. 1995)). However, deliberate indifference demands that a plaintiff show more than

negligence and gross negligence,"and mere disagreement with treatment decisions does not rise

to the level of a constitutional violation." Langford v. Norris. 614 F.3d 445, 460 (8th Cir. 2010)

(quoting Alberson v. Norris.458 F.3d 762,765(8th Cir. 2006)). Rather, a plaintiff must show that

the defendant's mental state was "akin to criminal recklessness." McCaster v. Clausen. 684 F.3d

740, 746 (8th Cir. 2012)(quotation omitted). When evaluating whether a defendant deliberately

disregarded a risk, the court considers the "actions in light of the information [the defendant]

possessed at the time,the practical limitations of[the defendant's] position and alternative courses

of action that would have been apparent to an official in that position." Letterman, 789 F.3d at

862(quoting Gregoire v. Class. 236 F.3d 413,419(8th Cir. 2000)).

       B. East's Claims


       PA Adams does not dispute that East has averred a serious medical need, but argues that

East's allegations against him fall short of deliberate indifference. East argues that PA Adams's

response to his extreme pain and potential kidney problem constitutes deliberate indifference.

Doc. 21 at 9-14.


       East's allegations do not create a reasonable inference that PA Adams was deliberately

indifferent to his extreme pain when urinating and potential kidney problem. PA Adams began

treating East's extreme pain and high levels of glucose on August 4,2017,the very day he learned
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 8 of 11 PageID #: 1919




 of them. Doc. 1 at ^ 21. He reviewed East's urine sample, determined that East did not have a

 UTI,'' and ordered an AlC test to see whether East was diabetic. Doc. 1 at         21, 23. Although

 East argues that these actions did not relieve his pain,PA Adams was trying to determine the cause

 of East's pain in order to treat it effectively. PA Adams acted reasonably, and his lack of success

in treating East's urinary pain does not make him deliberately indifferent. Dulanv v. Camahan,

 132 F.3d 1234, 1241^2(8th Cir. 1997)(refusing to find deliberate indifference where course of

treatment was reasonable but unsuccessful). Moreover, PA Adams knew that East was already

taking Hydrocodone because of his recent foot surgery. Doc. 1 at ^ 34; Doc. 21 at 9-10; see also

 Doc. 1 at   24, 26. Under these circumstances,PA Adams's failure to prescribe some additional

 medication for East's pain'does not rise to the level ofdeliberate indifference.     Smith v. Harris.

401 F. App'x 952,953 (5th Cir. 2010)(per curiam)(concluding that doctors were not deliberately

 indifferent by failing to prescribe pain medication for an inmate's infected teeth when inmate was

 already prescribed pain medication for other ailments).

        East argues that PA Adams should have done more for his pain and potential kidney

 problem after the August 7 AlC test showed that his blood glucose levels were normal. Doe. 21

 at 11-13. He alleges that the normal glucose levels he showed in the August 7 AlC test suggest

 that he may have been suffering from a kidney condition called tubulointerstitial nephritis.^ Doc.

 1 at   18, 31-34. East posits that since the glucose in his urine wasn't caused by high levels of




'^East's complaint is not entirely clear on whether PA Adams or Nurse Tycz determined that East
 did not have a UTI. Doe. 1 at     21,23. East's briefassertsthatPA Adams ruled out a UTI. Doc.
 21 at 10.
 ^Tubulomterstitial nephritis "is inflammation that affects the tubules ofthe kidneys and the tissues
 that surround them." Merck Manual Consumer Version, merckmanuals.com/home/kidnev-and-
 nrinary-tract-disorders/kidnev-filtering-disorders/tubulointerstitial-nephritis (last visited Sept. 18,
 2020). It"may be caused by diseases, drugs, and toxins that damage the kidneys." Id.
                                                   8
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 9 of 11 PageID #: 1920




glucose in the blood, it must have been the result of a kidney problem.® Doc. 1 at      31-34. He

further alleges that tubulointerstitial nephritis "sometimes" causes "the symptoms ofa urinary tract

infection i.e. painful urination," and that when tubulointerstitial nephritis develops suddenly,"the

urine may be strikingly different compared to the blood as in this case." Doc. 1 at 139. He claims

that Adams "knew there might be a kidney problem," and therefore, should have physically

examined him, sent his urine sample in for further testing, and ordered an x-ray or an ultrasound.

Doc. 1 at f 34.

       These allegations do not plausibly suggest that PA Adams was deliberately indifferent.

East does not allege that he had a prior record of kidney problems of which PA Adams was aware

or that he has since been diagnosed with tubulointerstitial nephritis. He agrees that his complaints

of pain on August 5 and 6 were not in his medical records, and he does not allege that Nurses Jane

Doe 1 and Jane Doe 2 told PA Adams about his complaints on these days. What PA Adams knew

on August 7, then, was that East had complained once of extreme pain with urination back on

August 4, that East did not have a UTl, and that diabetes was not the cause of the high glucose

level in East's urine. PA Adams's failure to treat East further under these circumstances did not


as a matter of law "so deviate[] from professional standards" that it violated the constitution.



®Glycosuria, or glucose in the urine, is usually caused by high levels of glucose in the blood, such
as when a person has diabetes.                       Merck      Manual Consumer Version,
https://www.merckmanuals.com/home/kidney-and-urinary-tract-disorders/disorders-of-kidney-
tubules/renal-glucosuria?query=glucosuria (last visited Sept. 18, 2020); healthline,
https://www.healthline.com/health/glycosuria (last visited Sept. 18, 2020). When a person has
normal blood glucose levels but still has glucose in the urine, this is known as renal glycosuria.
Merck Manual Consumer Version, https://www.merckmanuals.com/home/kidney-and-urinary-
tract-disorders/disorders-of-kidney-tubules/renal-glucosuria?query=glucosuria (last visited Sept.
18, 2020); healthline, https://www.healthline.com/health/glycosuria (last visited Sept. 18, 2020).
Renal glycosuria is a much rarer form of glycosuria that occurs when the renal tubules function
improperly, https://www.healthline.com/health/glycosuria (last visited Sept. 18, 2020); National
Organization for Rare Disorders, https://rarediseases.org/rare-diseases/renal-glycosuria/ (last
visited Sept. 18, 2020).
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 10 of 11 PageID #: 1921




 Allard v. Baldwin, 779 F.3d 768, 772(8th Cir. 2015)(explaining that where some medical care is

 provided,the plaintiff may "prove his case by establishing the course oftreatment, or lack thereof,

 so deviated from professional standards that it amounted to deliberate indifference"(cleaned up

 and citation omitted)). Although East would have liked PA Adams to perform additional tests, his

 disagreement with PA Adams's treatment decisions does not establish deliberate indifference.

 Estelle V. Gamble. 429 U.S. 97, 107(1976)(explaining that a "medical decision" not to order an

 X-ray or "additional diagnostic techniques" does "not represent cruel and unusual punishment");

 Estate of Rosenberg v. Crandelk 56 F.3d 35, 37 (8th Cir. 1995) ("[MJere disagreement with

 treatment decisions does not rise to the level of a constitutional violation.").

        East's allegation that PA Adams "knew" he had a kidney problem does not change this

 analysis. Indeed, PA Adams was performing diagnostic testing at the time to determine what

 East's problem, which subsequently subsided, in fact was. At any rate, none of East's allegations

 suggest that PA Adams's failure to diagnose him with tubulointerstitial nephritis or any other

 kidney disorder (if East ever did have either of these conditions) went beyond mere negligence.

 See McRaven v. Sanders, 577 F.3d 974, 982 (8th Cir. 2009)("Negligent misdiagnosis does not

 create a cognizable claim under § 1983.").

        East also asserts that PA Adams should have followed up with him about his pain after

 East complained of"some pubic pain" to Dr. Pedersen on August 9 and Dr. Pedersen prescribed

 him Keflex. According to East's brief, PA Adams had to approve the Keflex prescription, so he

 would have known about East's complaints to Dr. Pedersen. Doc. 21 at 11. PA Adam's failure to

 follow up with East after the August 9 appointment does not suggest intentional mistreatment or

 criminal recklessness, especially since East's pain resolved by the morning of August 10 and East

 never complained of pain with urination again.          Heard v. Chapman. 759 F. App'x 495, 498


                                                   10
Case 4:19-cv-04126-RAL Document 100 Filed 09/18/20 Page 11 of 11 PageID #: 1922




 (7th Cir. 2019)(holding that doctor's failure to conduct two-month follow-up appointment did not

 constitute deliberate indifference where prisoner's mouth pain stopped with treatment during that

 time).

 IV.      Conclusion


          For the reasons stated above, it is hereby

          ORDERED that PA Adams's Motion to Dismiss, Doc. 19, is granted. It is further

          ORDERED that East's Motion for Summary Judgment, Doc. 26, is denied as moot.



          DATED this         day of September, 2020.

                                                BY THE COURT:




                                                ROBERTO A. LANGE
                                                CHIEF JUDGE




                                                   11
